Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 1-16 are currently pending.

Response to Amendment
The amendment filed November 03, 2022 has been entered. Applicant’s amendments to the Drawings and Claims have overcome each and every objection and 112 rejections previously set forth in the Non-Final Office Action mailed August 03, 2022. 
Claims 4 and 8-10 are allowed. 

Claim Rejections - 35 USC § 103
Claims 1-3, 5-7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US 4,899,871 A), in view of Lupo et al. (US 4850475 A).
Regarding claim 1, Olsson teaches (Fig. 1-7): A longitudinally curved support rail (11) for supporting a moving drive chain assembly (9) at the base of a spiral conveyor belt (1)(Fig. 1-3), the drive chain assembly (9) driving a bottom tier of the spiral conveyor belt (1) while being supported by the support rail (11), the drive chain assembly (9) having a driven roller chain (26), the support rail (11) comprising: (a) an upright web section (annotated Fig. 6 below) having a thickness, a top edge (annotated Fig. 6 below) and a bottom edge (annotated Fig. 6 below); and (b) a drive chain assembly support flange (annotated Fig. 6 below) cantilevered laterally outwardly from the web section at an elevation along the height of the web section intermediate the top and bottom edges of the web section (annotated Fig. 6 below). 
Olsson further teaches (annotated Fig. 6 below): the cantilevered support flange (annotated Fig. 6 below) extending laterally from the web section to define a support ledge (annotated Fig. 6 below) for receiving and supporting the roller chain (26) for travel along the support rail (11) (annotated Fig. 6 below), but does not explicitly teach that the cantilevered support flange extends laterally from the web section to a location beyond the roller chain. 
However, Lupo teaches (Fig. 6): a cantilevered support flange (94) extends laterally from a web section to a location beyond the roller chain (54) (Fig. 6). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Olsson to extend the cantilevered support flange laterally from a web section to a location beyond the roller chain, as taught by Lupo, to fully support the underside of the roller chain while allowing it to rotate freely. 
Regarding claim 2, Olsson and Lupo teach the elements of claim 1, as stated above. Olsson further teaches (Fig. 1-7): an integral guide rim section (side flange 39) projecting from the web section (annotated Fig. 6 below) in a direction opposite to the direction that the support flange extends from the web section (annotated Fig. 6 below), the guide rim section shaped to support a guide strip (40) interposed between the guide rim section (39) and drive link spacer columns (link roller 22) of the drive chain assembly (9).
Regarding claim 3, Olsson and Lupo teach the elements of claim 2, as stated above. Olsson further teaches (Fig. 1-7): the thickness of the web section (annotated Fig. 6 below) of the support rail (11) is reduced beneath the guide rim section (39) (annotated Fig. 6 below).
Regarding claim 5, Olsson and Lupo teach the elements of claim 2, as stated above. Olsson further teaches (Fig. 1-7): the guide rim section (39) is configured to fasten a guide strip (40) to the guide rim section (39).
Regarding claim 6, Olsson and Lupo teach the elements of claim 1, as stated above. Olsson further teaches (Fig. 1-7): the top edge (annotated Fig. 6 below) of the web section is slanted toward the drive chain assembly support flange (annotated Fig. 6 below).
Regarding claim 7, Olsson and Lupo teach the elements of claim 1, as stated above. Olsson further teaches (Fig. 1-7): the support ledge (annotated Fig. 6 below) of drive chain assembly support flange extends substantially horizontally from the web portion of the support rail (11).
Regarding claim 14, Olsson and Lupo teach the elements of claim 1, as stated above. Olsson further teaches (Fig. 1-7): the upright web section (annotated Fig. 6 below) and the cantilevered support flange (annotated Fig. 6 below) composed of a unity structure.
Regarding claim 16, Olsson and Lupo teach the elements of claim 1, as stated above. Olsson further teaches (Fig. 1-7): the upright web section and the cantilevered support flange are composed of a singular, unitary extruded, roll formed or stamped structure (annotated Fig. 6 below).
Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US 4,899,871 A), in view of Lupo et al. (US 4850475 A) and Damkjaer et al. (US 6,237,750 B1).
Regarding claim 11, Olsson and Lupo teach the elements of claim 1, as stated above. Olsson further teaches (Fig. 1-7): the support rail (11) is formed in longitudinally extending, curved sections and forms a unitary, continuous, curved support rail (11)(Fig. 4-5), but does not explicitly teach that the adjacent ends of the curved sections welded together without hardware members for assembling the support rail.
However, Damkjaer teaches (Fig. 1-3): “All of the parts in the known conveyor belts are normally made of steel and are assembled by welding of the individual parts in the formation of a chain link” (col. 1, lines 16-20).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Olsson to weld the adjacent ends of the support rail together without hardware members, as taught by Damkjaer, to ensure they can “support the overlying parts of the belt when operating in a helical plant” (col. 1, lines 16-20).
Regarding claim 12, Olsson, Lupo, and Damkjaer teach the elements of claim 11, as stated above. Olsson discloses the claimed invention except for the section of the support rail is formed in lengths of from 2.6 to 3.9 meters in length. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide sections of the rail that are 2.6-2.9 meters in length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Additionally, modifying the length of the support rail sections will ensure adequate support for different types of loads and reduce the need to transport larger parts for assembly.
Regarding claim 15, Olsson and Lupo teach the elements of claim 14, as stated above. Olsson further teaches (Fig. 1-7): the support rail (11) is formed in longitudinally extending, curved sections and forms a unitary, continuous, curved support rail (11)(Fig. 4-5), but does not explicitly teach that the adjacent ends of the curved sections welded together without hardware members for assembling the support rail.
However, Damkjaer teaches (Fig. 1-3): “All of the parts in the known conveyor belts are normally made of steel and are assembled by welding of the individual parts in the formation of a chain link” (col. 1, lines 16-20).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Olsson to weld the adjacent ends of the support rail together without hardware members, as taught by Damkjaer, to ensure they can “support the overlying parts of the belt when operating in a helical plant” (col. 1, lines 16-20).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US 4,899,871 A), in view of Lupo et al. (US 4850475 A) and Sanchez et al. (US 7,513,358 B2).
Regarding claim 13, Olsson and Lupo teach the elements of claim 1, as stated above. Olsson does not explicitly teach a catch trough extending along the support rail at a location beneath the drive chain assembly support flange.
However, Sanchez teaches (Fig. 13): a catch trough (drip tray 17) extending along the support rail (22) at a location beneath the drive chain assembly (20).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Olsson to include a catch trough extending along the support rail, as taught by Sanchez, to “catch liquids or lubrication that drips from the conveyor” (col. 3, lines 50-51).

    PNG
    media_image1.png
    385
    410
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed November 03, 2022 have been fully considered but they are not persuasive. 
Applicant argues that “in Olsson, as shown in Figure 3, the ledges that project from the webs of the frames 11, 12 only extend midway of the diameter of the roller balls 26. As such, inner links 19 are constructed with downwardly curved edge portions 25 that extend over and down the far side of the roller balls 26 to retain the roller balls on the ledges. These curved edge portions 25 can impede the free rotation of the roller balls”. The applicant further states that “the load that the curved edge portions 25 of the inner links impose on the roller balls 26 is augmented by the side edge portions 25 of the outer links 17 that overlap the inner links 19, especially when traveling along a curved section of the frames 11 and 12, as shown in Figure 4”.
The examiner responds that the downwardly curved edge portions 25 of Olsson does not prevent the roller balls 26 from rolling. According to Olsson, “The frame 12 has a rolling path 27 which is opposite to the downwardly bent side edge portion 25 of the inner link 19 and on which the balls 26 roll while transferring the load of the belt pile 2 to the frame 12” (col. 3, line 68 – col. 4, line 3). While it may be true that the curved edge portions 25 can provide frictional contact against the free rotation of the roller balls, the contact pressure can be very low or the edge portions 25 can be made of a low-friction material to still allow the rotation of the roller balls 26. 

Allowable Subject Matter
Claims 4 and 8-10 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the prior art fails to teach that the guide rim section (39) projects laterally from the web section of the support rail (11) a distance coinciding with the envelope of the web section of the support rail that has not been reduced in thickness. While Olsson teaches (Fig. 1-7): a guide rim section (39) projects laterally from the web section of the support rail (11), the examiner finds no obvious reason to modify a distance of the projection such that the distance coincides with an envelope of the web section of that support rail that has not been reduced in thickness. Such a modification would require improper hindsight reasoning.
Regarding claim 8, the prior art fails to teach an upwardly extended groove formed in the underside of the drive chain assembly support flange near the distal edge of the chain support flange. While Olsson teaches (Fig. 1-7): the drive chain assembly support flange (annotated Fig. 6 below) defining the underside and a distal edge (Fig. 6), the examiner finds no obvious reason to modify the support flange (annotated Fig. 6 below) to include an upwardly extended groove near the distal edge of the chain support flange. Such a modification would require improper hindsight reasoning.
Regarding claim 9 and its depending claim 10, the prior art fails to teach an outer edge extending downwardly from the upper support ledge (annotated Fig. 6 below) a distance greater than the thickness of the adjacent section of the drive chain assembly support flange. While Olsson further teaches (Fig. 1-7): the drive chain assembly support flange (annotated Fig. 6 below) defining the outer edge distal from the upright web section (annotated Fig. 6 below), the examiner finds no obvious reason to modify the outer edge of the support flange such that it extends downwardly from the upper support ledge a distance greater than the thickness of an adjacent section of the support flange. Such a modification would require improper hindsight reasoning.

    PNG
    media_image2.png
    385
    410
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 9:00am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617